Citation Nr: 1527121	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than December 20, 2004, for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a July 2011 decision, the Board denied service connection for hypertension on a direct service connection basis and denied service connection on a presumptive basis due to exposure to herbicides and manifestation within one year of discharge.  The Veteran did not disagree with the July 2011 Board decision.  In that decision, the Board referred the issue of entitlement to service connection for hypertension as secondary to PTSD.  Therefore, the only theory of entitlement before the Board is service connection on a secondary basis.  


FINDINGS OF FACT

1.  Hypertension was not caused or permanently worsened by a service-connected disability.

2.  Since December 20, 2004, the effective date of service connection for PTSD, the occupational and social impairment resulting from PTSD more nearly approximates deficiencies in most areas due to symptoms such as sleep impairment, depression, anxiety, irritability and angry outbursts, difficulty concentrating, hypervigilance, recurrent nightmares, periodic suicidal and homicidal ideation, social isolation, restricted social functioning, and avoidance behaviors. 

3.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that service-connected PTSD preclude the Veteran from securing and maintaining substantially gainful employment.

4.  There was no formal claim, informal claim, or written intent to file a claim for service connection for PTSD prior to December 20, 2004.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but not higher, for PTSD, as of the December 20, 2004, the effective date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).

4.  The claim for an effective date earlier than December 20, 2004, for service connection for PTSD is denied.  38 U.S.C.A. § 5110 , 5107 (West 2014); 38 C.F.R. § 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2004, September 2011, January 2012, and August 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondary Service Connection 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

When the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In a September 2012 VA hypertension examination report, the examiner noted a review of the claims file.  The examiner opined that hypertension was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that the Veteran's hypertension was less likely than not caused by or related to PTSD.  The examiner noted that although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, the examiner was not aware of any medical literature that substantiated a claim that PTSD permanently elevated blood pressure.

The Veteran has submitted an article indicating that PTSD is associated with greater rates of hypertension compared with depression in the absence of PTSD or no mental illness.  While the research in that article is competent and the information is credible, the Board finds that the evidence presented is not probative with regard to this claim.  The submitted article does not provide a basis to grant the claim for secondary service connection as it does not specifically address whether the Veteran's PTSD permanently aggravates his blood pressure. 

Based on a review of the evidence of record, the Board finds the most probative evidence as to the relationship between hypertension and service-connected PTSD is the September 2014 VA examiner's opinion.  The examiner reviewed the Veteran's record, to include the article submitted by the Veteran.  Moreover, the VA examiner provided an opinion on secondary service connection based upon the facts of the Veteran's case and known medical principles.  There is no medical opinion in conflict with the conclusions reached by the September 2012 VA examiner.  The VA examiner completely and persuasively opinioned that the Veteran's hypertension was not caused by or permanently aggravated by PTSD and this opinion is the most probative of record.  

The Veteran has, in essence, offered a medical opinion that his PTSD has caused or aggravated hypertension.  However, the Board finds that is a medical question and that the Veteran is not shown to have medical training to make an opinion on that issue.  Therefore, the Board finds that the Veteran's statements are not competent evidence to support the claim.  The Veteran and representative have not submitted competent medical evidence, applicable to this claim rather than general in nature, that supports the claim.  The Board finds that the most persuasive evidence is the VA examination.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension as secondary to PTSD, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A December 2010 rating decision awarded service connection for PTSD with a 50 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating  a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2014).  

In a December 2004 VA PTSD consultation, the Veteran was well-groomed, cooperative, with mood somewhat depressed, and with affect tearful.  The Veteran stated that he was suicidal ten days prior, after a conflict at home.  He indicated that he considered shooting his wife and stepson.  He reported recurring memories of Vietnam, difficulty sleeping, and remembered having nightmares when he returned.  He reported that he pulled a knife on his first wife while asleep, but that he has no actual memory of the encounter.  

In a January 2005 VA treatment note, the examiner found the Veteran was angry and irritable.  The examiner noted that the Veteran was too unstable to begin working on the PTSD issue, that his home environment was very stressful, and the main concern was to keep his anger under control so he would not harm himself or others.  In June 2005, he moved out of his wife's home to a less stressful environment, and he was assigned a GAF of 56.  VA examiners assigned GAF scores of 57 in February 2006 and 59 in February 2006.

In August 2006, the Veteran had angry mood, depression, congruent affect, was tearful, had organized thought processes, and had fair judgment and insight.  A VA examiner assigned a GAF of 43.  In an August 2006 VA psychiatry outpatient note, the Veteran was anxious and angry but not suicidal.  The examiner assigned a GAF of 45.  In an August 2006 psychiatry treatment note, the Veteran had an angry mood, was depressed, had congruent affect, was tearful, had organized thought processes, had poor judgment, had limited insight, speech and memory were within normal limits, and he was voicing homicidal ideation.  A GAF of 20 was initially assigned and later that month a GAF of 45 was assigned. 

In September 2006, the Veteran denied suicidal ideation, but admitted that he would be fine if he had a heart attack and died.  At that time a GAF of 50 was assigned.  In October 2006, the Veteran admitted to suicidal ideation with no plan or intent and was assigned a GAF of 51.  Then in December 2006, he reported a neutral mood and that he was not interacting with a lot of people which helped him stay calm.  A GAF of 55 was assigned.  In January 2007, the Veteran reported that he walked the dog daily, isolated less, and was interacting more with family.

On VA examination in November 2010, the Veteran indicated that he kept himself isolated to stay out of potentially stressful situations.  He indicated that he stayed home, had no friends and no acquaintances, that he did not watch television or socialize, and that he no longer attended church.  The Veteran reported that he experienced the previous symptoms daily, at a severe level, and since discharge.  He indicated that his 10 year marriage was going better because he was no longer mad for no reason and the his relationship with his four adult children was going great.  In regard to occupation, he indicated that he was unemployed for that past eight years and stopped working because of mental health issues.  He indicated that he previously had headaches and was throwing up on the job.  On examination, the Veteran's mental status was fully oriented.  He was well-groomed and cooperative.  His mood was moderately irritable, with somewhat constricted affect.  He denied suicidal intent or planning, hallucinations, and delusions.  His attention, memory, and judgement appeared within normal limits.  Psychological testing results were valid and consistent with severe PTSD.  A GAF of 50 was assigned.  The examiner indicated there was not total occupational and social impairment, but the Veteran reported difficulty in adapting to stressful circumstance, including work, and an inability to establish and maintain effective relationships. 

On VA examination in May 2012, the examiner noted the Veteran had occupational and social impairment with occasional decrease in work occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported that since the November 2010 VA examination, that he had been married 15 years.  The Veteran and spouse live with his mother in law and autistic grandson, and he preferred to stay in his part of the house, although they get along.  He spent time with his dog and listened to the radio indoors.  The Veteran indicated that he did not have any friends, and attended church twice a month, but did not socialize in any fellowship groups there.  He indicated that he phoned his daughters and son once weekly and reported a good relationship with them.  The Veteran reported that insomnia made it difficult to work at his best ability.  He reported anger and irritability caused him to have difficulty being around people.  He reported difficulty in adapting to stressful circumstances, including working, and difficulty with establishing and maintaining effective relationships.  Records indicate that he was seen every two weeks on average for individual therapy for PTSD.  His medications included Xanax and Celexa.  The Veteran reported that the medications took the edge off his anger and kept down his irritability and helped with anxiety.  He felt that he was able to deal with his grandson better.  

On the May 2012 VA examination, the Veteran reported that he persistently reexperienced the traumatic event acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He reported efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He reported efforts to avoid activities, places, or people that aroused recollections of the trauma.  He reported an inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, a restricted affect, sense of foreshortened future, and difficulty falling or staying asleep.  He reported irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.  The duration of the symptoms was more than one month.  The PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He reported depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective relationships, and suicidal ideation.  While the Veteran reported that his prostate problems caused sleep disturbances, the examiner indicated that the effects could not be completely distinguished from PTSD-related insomnia.

Under Axis IV for psychosocial and environmental problems, the May 2012 examiner noted occupational problem.  The May 2012 VA examiner opined that the Veteran did not currently appear to be unemployable according to VA criteria.  However, the Veteran's functional impairments would cause difficulty with maintaining gainful employment, both physically and sedentary, and included sleep impairments leading to fatigue, increased irritability, avoidance of other people, intolerance of Vietnamese, difficulty in establishing and maintaining both social and working relationships, and occasional thoughts of suicide.

Since the December 20, 2004, effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested by ongoing symptoms of sleep impairment, depression, anxiety, irritability and angry outbursts, difficulty concentrating, hypervigilance, recurrent nightmares, periodic suicidal and homicidal ideation, social isolation, restricted social functioning, and avoidance behaviors; such symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  The symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the December 20, 2004, effective date of the grant of service connection.  The Board recognizes the Veteran's periodic suicidal and homicidal ideation in the assignment of the initial 70 percent rating.  VA treatment records from December 2004 through August 2006 note that symptomology.  According to the DSM-IV, GAF scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the assignment of a GAF score of 20 in August 2006 and 61 in January 2007 would suggest a different rating may be warranted, an examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  38 C.F.R. § 4.126(a)(2014).   

In various communications and on VA examination reports, the Veteran reported that his symptoms were severe and that he experienced them daily.  Various VA treatment providers have also classified his symptomology as severe.  The VA treatment records show that the Veteran receives treatment for PTSD.  Those records show that the Veteran complains of symptoms consistent with the symptoms reported at the VA examinations and there is no indication from those records that the symptoms are more severe than what is documented in the VA examination reports of record.  While the Veteran's manifestations of PTSD are severe, there preponderance of the evidence is against a finding of total occupational and social impairment.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 70 percent for PTSD.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms for total occupational and social impairment are shown to be characteristic of the Veteran's PTSD.  Throughout the pendency of the claim, the Veteran has expressed suicidal and homicidal thoughts in regard to himself, his wife, his ex-wife, and his stepson.  However, that symptomology does not amount to total social and occupational impairment.  The Veteran reportedly maintains a good relationship with his four adult children and mother-in-law, with whom he and his wife reside.  Throughout the appeal, the Veteran was consistently found to be well-oriented and groomed.  Although the Veteran demonstrates avoidance behaviors, he was able to leave his home for church which shows him to be able to be around other people, even if to a limited degrees.  In sum, the Board finds the Veteran's psychiatric symptoms do not support the assignment of a 100 percent scheduler rating because total occupational and social impairment is not shown by the evidence of record, to include the VA examination reports. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board finds that the PTSD disability has not significantly changed and a uniform rating is warranted.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1) (2014).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from PTSD is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since service connection was established.  However, the preponderance of the evidence is against the assignment of a rating higher than 70 percent for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2014).

The Veteran has a 70 percent disability rating for PTSD as of December 20, 2009.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected PTSD cause him to be unable to secure or follow a substantially gainful occupation for the period on appeal.  The Board notes that is a different inquiry than whether the PTSD is productive of total occupational and social impairment so as to warrant a 100 percent schedular rating.  The question of whether a Veteran is entitled to TDIU includes consideration of his work experience, training, and education.

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA received the Veteran's application for increased compensation based on unemployability in December 2011.

The May 2012 VA examiner opined that the Veteran did not currently appear to be unemployable according to VA criteria.  However, the Veteran's functional impairments would cause difficulty with maintaining gainful employment, both physically and sedentary, including sleep impairments leading to fatigue, increased irritability, avoidance of other people, intolerance of Vietnamese, difficulty in establishing and maintaining both social and working relationships, and occasional thoughts of suicide.  Although the examiner opined that individual unemployablity was less likely than not caused by or a result of the PTSD, the examiner noted the Veteran's functional impairment would cause difficulty with maintaining gainful physical and sedentary employment.  The Veteran reported that he had not worked since the November 2010 VA examination.  The Veteran reported that he stopped working because of headaches and stress.  He indicated that he previously worked in food delivery, but had difficulty delivering food to people that appeared Vietnamese.  The Veteran also found that insomnia made it difficult to work at his best ability.  His anger and irritability caused him to have difficulty being around people.  The Veteran reported difficulty in adapting to stressful work circumstances and difficulty establishing and maintaining effective relationships. 

After a review of the evidence, the Board finds that the Veteran's PTSD symptoms have remained consistent throughout the appeal and are best described as causing him to not be able to sustain employment due to PTSD symptoms.  The Board finds probative the May 2012 VA examiner's conclusion that the Veteran's functional impairment would cause difficulty maintaining gainful physical and sedentary employment.  The Board finds that the medical evidence of record shows that the Veteran has consistently experienced severe functional impairment as a result of service-connected PTSD.  Thus, despite the unfavorable conclusion of the May 2012 VA examiner, the Board finds the overall evidence as to employability is at least in equipoise and tends to indicate that the Veteran is unable to retain employment.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for TDIU are met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

A claim of entitlement may be either formal or informal written communication requesting a determination of or evidencing a belief of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151 (2014).

The Veteran is seeking an effective date earlier than December 20, 2004, for the grant of service connection for PTSD.  In a notice of disagreement received September 2011, the Veteran expressed disagreement with the effective date assigned.  The Veteran indicated that there was an informal claim for benefits prior to the date of service connection.

The Veteran filed an original claim for service connection for PTSD on December 20, 2004, in a VA Form 21-526, Veteran's Application for Compensation and/or Pension.  The record does not contain evidence of the Veteran having filed any formal or informal claim for service connection for PTSD prior to December 20, 2004.  Moreover, there are no earlier documents in the file that may be construed as an informal claim for service connection for PTSD for the purpose of assigning an earlier effective date for the grant of service connection.  Although the Veteran filed a claim for nonservice-connected pension in October 2004, that does not support the assignment of an effective date prior to December 20, 2004, for the grant of service connection for PTSD.  The Veteran specifically elected the pension benefit.

While a claim for pension may also be considered a claim for compensation, in this case the Veteran very clearly only claimed non-service-connected pension and thus limited his claim accordingly.  38 C.F.R. § 3.151(a) (2014); Stewart v. Brown, 10 Vet. App. 15 (1997).  Therefore, that application for pension is not a claim for compensation and cannot be used to set the date of claim for service connection for PTSD.  The Board finds not claim, informal or formal, or any statement indicating an intent to seek service connection for PTSD of record prior to December 20, 2004.

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for PTSD, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension as secondary to PTSD is denied.

Entitlement to an initial 70 percent rating, but not higher, for PTSD, effective December 20, 2004, is granted. 

Entitlement to a TDIU is granted.

Entitlement to an effective date earlier than December 20, 2004, for the grant of service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


